Title: From John Adams to John Farmer, 25 November 1819
From: Adams, John
To: Farmer, John


				
					dear Sir
					Montezillo Novber. 25th. 1819
				
				I have not received your Memoirs of Billerica—they must have been nested some-where in the Post Office or have been taken out of the Mail—This letter however is intended to make a particular enquiry, a suspicion has darted into my head that the late learned ingenious scientific public Spirited and benevolent Count Rumford, was a descendant of your Billerica family of Tompsons—his Name, was Tompson—and was born in or near your Town—you can undoubtedly inform me—whether their is any foundation for my discovery conjecture—I am ambitious of discovering whether this industrious Bee, is descended from the swarm which issued from the Hive at mountwallaston—your Compliance will very much oblige your / friend and humble Servant
				
					John Adams
				
				
			